OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 26, 1946.
In this proceeding to discipline him for professional misconduct, the referee found, inter alia, that the respondent neglected a legal matter entrusted to him by failing to obtain a default judgment and by permitting a Statute of Limitations to expire. The referee also sustained a charge that respondent failed to co-operate with the Grievance Committee in its investigation of an allegation of misconduct. Another charge of misconduct was not sustained by the referee. The petitioner moves to confirm the report of the referee and the respondent cross-moves to affirm in part and disaffirm in part said report.
*281After reviewing all of the evidence, we are in full agreement with the report of the referee. The petitioner’s motion to confirm the referee’s report is granted, and the respondent’s cross motion to confirm in part and disaffirm in part is granted and denied to the extent indicated.
In determining an appropriate measure of discipline to be imposed, we are cognizant of .the fact that respondent was admonished on two prior occasions for similar neglect of clients’ matters. Accordingly, the respondent should be, and he hereby is, suspended from the practice of law for a period of one year, commencing July 15,1982 and until the further order of this court.
Mollen, P. J., Damiani, Hang ano, Gibbons and Gulotta, JJ., concur.